COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00482-CV


IN RE LEONARD HORNSBY AND                                               RELATORS
N. SUE ALLEN


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

      Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                               PER CURIAM


PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.



      1
       See Tex. R. App. P. 47.4, 52.8(d).
DELIVERED: February 15, 2011




                               2